Hon. D. K. Woodward, Jr..
Chairman, The Board of Regents
The University of Texas
Kirby Building
Dallas 1, Texas             Opinion No. v-1476
                           Re: Legality of supplement-
                               ing the'compensationof
                               the Comptrollerof the
                               Uniyerslty of Texas from
                             ~,,fundsderived from gifts
Dear Sir:                      and ',bequeets;
          You have r,equestedan opinion of 'thisoffice
concerning the legality of supplementingthe compensa-
tion of the Comptrollerof The Universit,y of Texas from
funds derived from,gifts and beques,ts.
                                    .,
          '%?3.or'to
                   1951 the Legls,laturehad been making
lump sum,appropr~&lons to the University of Texas for
the payment of~s&Sarletjof the ~administrativeofficers
of the Universityi 'Howeve,r'lnHous,eBil,l426, Acts
52nd Leg.$ 1951,~ch.,499,.p.,1228 (GeneralApproprla-
tions BiXl)"'the*
                Lkg$slatu$e itemiz'edannual stilaries,for
certain ,~dmini~tr~titre,"of~a'~a~~,.61
                                   .%he/Un1versity,in-
cludin the Comptroller. Ho.useBill 426 provides at
page 1f+
       58:
               '"TRRUNIVRRSITYOF
                      ,,, .~     TEXAS
    General A~minis:tration,
                           .S~~ar,ies
                                    Only
    1.
    -  Chancellor (at $17,500 plus
        $1,000 allowance for house
        and utilities......,...... $18.500.00
       Comptroller......;.........'l2;~oo.oo
    32:Assistant to Chancellor
                                           00
        (Part-time)............... .."9,200..
    4. President (with house and
        UtflitSes.)............... 15,ooo.oo
    5. Vite-President~e~.o*~o~0~.0 12,500.oo
        ‘..




'Hon. D".K; Wbodard, Jr., page 2 (v-1476)
                         .’
          The general provia3.o& 4f Article'V of House
Bill 426 provides as ~0110~s:
                  t.
          ."Theexpenditureof the appropriations
     hereln,made and authorized,whether from
     the State General Revenue,Fund,local lnstl-
     tutlonal funds, or any other reoeipts and
     funds whatsoever, exceptbequests and gifts,
     shall be subjectto the .f,o:&low~ng
                                       pro~vfti~ons
                                                 :
          II
           . . s
          i'gec.24. Addi.tional Salary Payments.
     No institutionof higher education shall
     pay ti excess of the salary rates specified
     for the Itemized poaitlons In th~isArticle,
     excepting only those which are aesignated as
     'part-time.'"(Emphasisadded.)
          Clearly.the LegialetureIntended to limit the
amount of'money that might be ~paidas salaries to these
full time administrativeofficial6 from funds derived
from any source except gifts and bequests. Although Sec-
tion 24 of the General ADdroDriationBill orovides that
"no institutionof higher-educations‘hallpay In excess
of the salary rates specified for the Itemized positions
In this Article,:"it ~hasno applicationto bequests and
gifts,~Thebesbeing specifdkallyexcepted from its pro-
visions.
         'We have been inf,ormedthat,th,ereare funds
created throughthe acceptance %of g'dffts
                                        and bequests by
the Board of Regents of the Univeralty und,&rits implied
powers other.thapthose establ,ished for professorships
or scholarshipsunder the provisions of Article 2595,
V.C.S.~ Therefore,~assumingthat these funds-are not re-
stricted,by.the.'donorsfor a particular purpose, it is
our dpinion'thatthe salary of the'Comptrollermay be
supplemeritedby the Boirrdof.Regents;fromfunds derived
through giftsland bequests.
                        SUEPMARY
          The salary of‘the'comptrollerof the
     Unlvers~ityof Texas may be supplementedby
     the Board of Regents from funds,derived
     through gifts and bequests. (Rouse Bill 426,~
Hon. D. K. Woodard,'Jr.,page 3 (V-1476)


    Acts 52nd Leg., R-S., 1951, ch. 499, p.
    1228, Article V.)

                           Yours very,truly,
APPROpDs-                    PRICE DANIEL
                           Attorney General-
J. C. Davis, Jr.
County AffaSrs Divfsion                    /
Mary K. Wall
Revfew4ng Assistant
                               Assistant
Charles D. Mathews
First Assistant


BA:am i